Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2015 Cadiz Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12114 (Commission File Number) 77-0313235 (IRSEmployer Identification No.) 550 South Hope Street, Suite 2850, Los Angeles (Address of principal executive officer) (Zip Code) Registrant's telephone number, including area code: (213) 271-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On June 4, 2015, Cadiz Inc. (the “Company”) held its 2015 Annual Meeting of Stockholders.The number of shares represented and voting in person and by proxy at said meeting was 11,026,190. (i) The following directors were elected at the meeting: NOMINEE VOTES FOR VOTES WITHHELD BROKER NON-VOTES Keith Brackpool Stephen E. Courter Geoffrey Grant Winston Hickox Murray H. Hutchison Raymond J. Pacini Timothy J. Shaheen Scott S. Slater (ii)PricewaterhouseCoopers LLP was approved as the Company’s independent auditors for the fiscal year 2015 by the following vote: VOTES FOR: AGAINST: ABSTAIN: (iii)The Company’s stockholders approved, on an advisory basis, the compensation of the Company’s named executive officers, by the following vote(1): VOTES FOR: AGAINST: ABSTAIN: BROKER NON-VOTES: (1)The affirmative “FOR” vote of a majority of those shares present in person or represented by proxy at the meeting and entitled to vote on the matter is required to approve the stockholder proposal.In tabulating the voting result, abstentions and, if applicable, broker non-votes are not counted as votes “FOR” or “AGAINST” the proposal.An abstention will, however, be counted as entitled to vote on a proposal and will, therefore, have the effect of a vote “AGAINST.”Applying this standard, the percentage in favor of the stockholder proposal is calculated by dividing the number of FOR votes by the sum of the number of FOR, AGAINST and ABSTAIN votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CADIZ INC. By: /s/ Timothy J. Shaheen Timothy J. Shaheen Chief Financial Officer Dated:June 4, 2015
